Citation Nr: 0949045	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-04 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for thoracolumbar spine pain with limitation of motion prior 
to April 11, 2007.

2.  Entitlement to a rating greater than 40 percent for 
thoracolumbar spine pain with limitation of motion from April 
11, 2007.

3.  Entitlement to an initial rating greater than 30 percent 
for chronic cervical spine pain with limitation of motion 
prior to April 11, 2007.

4.  Entitlement to a disability rating greater than 20 
percent for chronic cervical spine pain with limitation of 
motion from April 11, 2007.

5.  Entitlement to an initial disability rating greater than 
10 percent for residuals of a chest injury.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1987 to 
December 1987 and again from March 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, granted service connection for 
chronic cervical pain also claimed as degenerative disc 
disease (rated 30 percent disabling), thoracolumbar spine 
pain (rated 20 percent disabling), and residuals of chest 
injury, also claimed as costochondritis (rated 10 percent 
disabling). The Veteran disagreed with the disability ratings 
assigned and was afforded VA examinations in March and April 
2007.   In a July 2007 supplemental statement of the case, 
the RO increased the Veteran's disability rating for the 
thoracolumbar spine from 20 percent to 40 percent disabling 
and decreased the Veteran's disability rating for the 
cervical spine from 30 percent to 10 percent disabling, with 
an effective date for each award of April 11, 2007, the date 
of the second VA examination.  Where a veteran has filed a 
notice of disagreement (NOD) as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, the Veteran's thoracolumbar 
and cervical spine rating claims, both prior to and beginning 
April 11, 2007, remain before the Board.

As noted above, the rating percentage for the cervical spine 
disability was decreased from 30 to 20 percent, effective 
April 11, 2007.  To the extent that this action constitutes a 
reduction, the special notice requirements under 38 C.F.R. 
§ 3.105(e) are not implicated here, as there was no change to 
the Veteran's overall combined disability evaluation.  Thus, 
the amount of compensation received was not lessened.

In November 2006 correspondence the Veteran raised the issues 
of entitlement to service connection for a left arm disorder, 
a right shoulder disorder, skin cancer, head trauma, arm 
pain, a lung disorder, a leg/hip disorder, and sleep 
deprivation.  These matters were never adjudicated and are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.

The issues of entitlement to a disability rating in excess of 
40 percent for thoracolumbar spine pain with limitation of 
motion from April 11, 2007, entitlement to a disability 
rating in excess of 20 percent for chronic cervical spine 
pain with limitation of motion from April 11, 2007, and 
entitlement to an initial disability rating in excess of 10 
percent for residuals of chest injury are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to April 11, 2007, the Veteran's thoracolumbar 
spine disorder did not cause forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, or disability 
comparable thereto when considering additional limitation of 
function.  Intervertebral disc syndrome has not been shown 
but there is electrodiagnostic evidence of mild right neural 
foraminal stenosis.

2.  Prior to April 11, 2007, the Veteran's cervical spine 
disorder, even with consideration of additional limitation of 
function, did not cause unfavorable ankylosis of the entire 
cervical spine.  Intervertebral disc syndrome is not shown.

3.  From March 7, 2005, the evidence demonstrates mild 
neurologic manifestations of the service-connected 
thoracolumbar disability in both the left and right lower 
extremities.


CONCLUSIONS OF LAW

1.  Prior to April 11, 2007, the criteria for an initial 
disability rating in excess of 20 percent for thoracolumbar 
spine pain with limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.71a, Diagnostic Code 5237 (2009).

2.  From March 7, 2005, the criteria for a separate 
disability rating of 10 percent for mild neurologic 
manifestations of the right lower extremity associated with 
the service-connected thoracolumbar spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ .102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8525 (2009).

3.  From March 7, 2005, the criteria for a separate 
disability rating of 10 percent for mild neurologic 
manifestations of the left lower extremity associated with 
the service-connected thoracolumbar spine disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ .102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8525 (2009).

4.  Prior to April 11, 2007, the criteria for an initial 
disability rating in excess of 30 percent for cervical spine 
pain with limitation of motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.71a, Diagnostic Code 5237 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision dated in August 2005, the RO granted 
service connection for chronic cervical pain also claimed as 
degenerative disc disease (rated 30 percent disabling), 
thoracolumbar spine pain (rated 20 percent disabling), and 
residuals of chest injury, also claimed as costochondritis 
(rated 10 percent disabling).  The Veteran disagreed with the 
disability ratings assigned and was afforded VA examinations 
in March and April 2007.   In a July 2007 supplemental 
statement of the case, the RO increased the Veteran's 
disability rating for the thoracolumbar spine from 20 percent 
to 40 percent disabling and decreased the Veteran's 
disability rating for the cervical spine from 30 percent to 
10 percent disabling with an effective date for each award of 
April 11, 2007, the date of the second VA examination.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98, after reiterating its holding in VAOPGCPREC 
23-97, that pain must be considered in the evaluation of a 
joint disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for application.

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

In this case, the Veteran's thoracolumbar and cervical spine 
disorders are currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5237, the diagnostic code for lumbar 
strain, which is encompassed by the general rating formula 
for diseases and injuries of the spine.  Under such rating 
formula, a 20 percent evaluation is assigned where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.    

A 30 percent evaluation is warranted where the evidence 
demonstrates forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  

A 40 percent evaluation is warranted for favorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation applies where the evidence reveals 
unfavorable ankylosis of the entire thoracolumbar spine.  

Finally, a 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this code section, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Factual Background
	
In the August 2005 rating decision, the RO, in part, granted 
service connection for chronic cervical pain also claimed as 
degenerative disc disease (rated 30 percent disabling) and 
thoracolumbar spine pain (rated 20 percent disabling).  The 
Veteran appealed the rating initially assigned.  Hence, the 
issue of the proper evaluation to be assigned the Veteran's 
thoracolumbar and cervical spine disorders from the time 
period beginning with the grant of original service 
connection are now before the Board, per Fenderson.  During 
the course of the appeal, the Veteran's thoracolumbar spine 
evaluation was increased to 40 percent effective April 11, 
2007, and the Veteran's cervical spine disorder was decreased 
to 20 percent, also effective April 11, 2007 

There are two periods of time at issue here: prior to April 
11, 2007, for which the RO has assigned a 20 percent 
disability rating for the thoracolumbar spine and a 30 
percent rating for the cervical spine disorder; and from 
April 11, 2007, to the present, for which the RO assigned a 
rating of 40 percent rating for the thoracolumbar spine and a 
20 percent rating for the cervical spine.  The Board is 
remanding the issues regarding entitlement to increased 
disability ratings beginning April 11, 2007.  As such, only 
the issues of entitlement to initial disability ratings prior 
to April 11, 2007 will be discussed in the analysis below.  

Evidence relevant to the level of severity of the Veteran's 
thoracolumbar and cervical spine disorders prior to April 11, 
2007, includes VA examination reports dated in August 2004, 
March 2005, and March 2007.  During the August 2004 VA 
examination, the Veteran reported that during military 
service he was holding a heavy piece of cargo when it slipped 
and jammed him in the chest.  Since then, he had severe pain 
in his chest, his upper back, and his neck.  At times, he had 
pain that radiated down the external surface of his left arm 
to fingers four and five.  It did not increase with coughing 
or sneezing.  He has recurrent chest tightness, chest wall 
tenderness, and would become short of breath when he taking a 
deep breath.  He had pain between his shoulder blades or when 
turning his neck.  He had been prescribed Vicodin and 
Flexeril, which he took on occasion.  However, at the time of 
the examination, the Veteran was taking Piroxicam and 
Gabapentin.  

The Veteran reported that a magnetic resonance imaging (MRI) 
scan revealed bulging disks at T6 and T7.  He further 
indicated that he slept on a regular bed and drove a standard 
sedan with lumbar support.  He had not gone back to working 
as a customer service representative because of the degree of 
pain that he has on a regular basis.  Exercise caused him to 
feel short of breath.  The examiner suspected that the 
Veteran felt pain when he breathed deeply in his chest.  
There were no other symptoms.  

Physical examination of the low back was normal.  Physical 
examination of the neck revealed some resistance to movement 
because of pain.  The Veteran had 20 degrees of flexion and 
dorsiflexion, 10 degrees of right and left flexion, and 30 
degrees of right and left rotation.  There appeared to be 
minor discomfort in his neck with movement.  Deluca signs 
were excursion 2, speed 3, strength 3, coordination 2, and 
endurance 2-3.  X-ray examination of the entire spine 
revealed degenerative disc disease at the L5-S1 level with 
moderate loss of disc height and vacuum disc phenomenon.  The 
remaining intervertebral disc spaces were reasonably well 
maintained.  The impression was acute fracture or subluxation 
and degenerative disc disease at L5-S1.  The diagnosis was 
traumatic injury to the neck, chest, and upper back, 
resulting in chest wall pain, muscular thoracic pain, and 
neck pain and stiffness and history of bulging disc in the 
thoracic spine with negative X-rays.        

During the March 2005 VA examination, the Veteran reiterated 
his prior history of an in-service crush injury in December 
2003.  The examiner noted that an MRI performed in May 2004 
showed the following:  The alignment from the foramen magnum 
through T1 was maintained.  The vertebral body heights were 
normal and the marrow signal was unremarkable.  There was no 
evidence of frank compression fracture.  At the C5-6 level, 
there is a mild, broad-based disc bulge which slightly 
effaced the ventral thecal sac, but caused no significant 
central cord stenosis or neural foraminal narrowing.  At the 
C7-T1 level, there was a slightly larger, but still mild, 
broad-based disc bulge which slightly effaced the ventral 
thecal sac, but caused no significant central cord stenosis 
or neural foraminal narrowing.  The cord was normal in 
morphology and was without signal alteration.  Screening 
examination of the thoracic spine also demonstrated normal 
alignment.  No significant disc disease was identified.  
There was minimal disc bulge at T7-8 and T8-9.  The Veteran 
also had an electromyogram (EMG) done which showed no 
evidence of a left ulnar neuropathy.  The left median sensory 
and mid-palmar latency were within normal limits.  

At the time of the March 2005 VA examination, the Veteran 
complained of constant pain in the midline between his 
shoulder blades and in the posterior neck extending up to the 
suboccipital area.  He had intermittent pain in the left 
dorsal forearm to digits one through three, left ulnar 
forearm to digits four and five, and right lateral arm.  He 
also had pain at the back and top of the left shoulder when 
lying on it, abducting the shoulder, and when driving.  He 
did not know if there is any pain or problems when he reaches 
behind his back.  He had not had a shoulder MRI and had not 
been seen by an orthopedic surgeon for this.  He experienced 
numbness and tingling in the left first, second, and fifth 
fingers if he sat with his back against something.  Standing, 
holding onto something, or walking also precipitated 
numbness.  When asked several times regarding his strength, 
he indicated he could have trouble getting out of bed.  His 
pain was about 7-8/10.  A flare-up was precipitated by 
sitting for a long period without supporting his neck.  It 
was increased with walking.  A flare-up lasted about 15 
minutes and occurred five to six times per day.  When asked 
if there was any additional limitation when he had a flare-
up, he indicated that he could not hold his head up.  He took 
Oxycodone, Hydrocodone, and Baclofen.  Flexeril and Vicodin 
did not help.  He used a heating pad and saw a chiropractor 
twice per week.  He had apparently had several trigger point 
injections, which caused much more pain.  He had been to 
physical therapy.  When they pulled on his neck, there was 
relief of pressure in the neck, but there was an increase in 
pain in his right arm.  He uses a transcutaneous electrical 
nerve stimulation (TENS) unit as well as a cervical pillow.  

In terms of activities of daily living, the Veteran last 
worked in May 2002.  Additionally, as a result of his neck 
disability he was only able to sleeping for two hours a 
night.  The neck condition also interfered significantly with 
his sex life. 

The Veteran also complained of low back pain since his 
injury.  His chiropractor told him that the work he was doing 
probably had affected his back, even before he was injured.  
He has not had an MRI of his lumbosacral spine.  The Veteran 
was being followed be a VA doctor for the low back who has 
given an impression of thoracic and lumbar area pain.  The 
Veteran experienced left posterior thigh and anterior leg 
pain in the morning and when sitting for a prolonged period 
of time.  He denied any radiating numbness or tingling.  When 
he had the shooting pain down his leg, it was accompanied by 
weakness.  He denied any back stiffness.  He had control of 
his bladder and bowel.  Pain was about 5-7/10.  The back pain 
was intermittent and occurred primarily when lying on his 
stomach.  There was no significant increase with sitting, 
standing, or walking.  A flare-up lasted up to three hours 
and occurs six times a day.  When he had a flare-up, there 
was some decrease in trunk range of motion.  He denied any 
incapacitating episodes and took the medications noted above.  
He went to a chiropractor, which helped, and had not had an 
injection.  He had been to physical therapy.  He did not wear 
a back brace.  This disorder interfered with getting around 
in bed.  He did not use an assistive device for ambulation.  
Because of this condition, he cannot lie on his stomach.  
When his left leg was bothering him, his walking was limited 
to short distances.  

Physical examination revealed tenderness in both upper 
trapeziuses.  There was tenderness in the midline going from 
about C7 to the sub-occipital area with slight paraspinous 
muscles.  Neck range of motion included active forward 
flexion to 10 degrees, extension to 28 degrees, right lateral 
flexion to 23 degrees, left lateral flexion to 20 degrees, 
right rotation to 25 degrees, and left rotation to 25 
degrees.  All range of motion, except for right rotation, was 
done with pain.  After repetitive movements (endurance), 
forward flexion was to 10 degrees, extension to 20 degrees, 
right lateral flexion to 20 degrees, left lateral flexion to 
16 degrees, right rotation to 17 degrees, and left rotation 
to 25 degrees.  All range of motion testing was with pain, 
except for right rotation.  External and internal rotation 
resulted in upper back pain.  Hands with symmetric muscle 
development.  Negative Tinel's at the wrists and elbow.  
Upper extremity strength was 5/5 on the right side.  The left 
shoulder was diffusely weak.  Elbow flexion/extension, finger 
abduction, and thumb abduction/adduction/interphalangeal 
flexion was 5/5.  Thumb opposition was weak.  Reflexes were 
as follows: right biceps 1 and left 2; right brachioradialis 
trace and left 2; and, right triceps zero and left trace.  
Hoffman's sign was negative.  Pinprick sensation was 
decreased in the left first digit and fourth and fifth 
fingers.  

Regarding the back, there was some tenderness in the midline 
in the upper back between the scapula.  There was also 
tenderness in the mid-low back.  The iliac crests appeared 
level.  The spine appeared straight in the sagittal plane.  
There was an increase in lumbar lordosis and prominence of 
the right low back paraspinals, along with tightness.  Trunk 
range of motion testing revealed forward flexion to 76 
degrees with low back pain and upper back pain.  Extension 
was to 15 degrees with low back pain.  Right lateral flexion 
was to 18 degrees.  Left lateral flexion was to 16 degrees 
with low back pain and upper back.  Right rotation was to 26 
degrees and left rotation was to 22 degrees with low back 
pain.  After repetitive movements, forward flexion was to 65 
degrees with pain, extension was to 15 degrees with pain, 
right lateral flexion was to 15 degrees, left lateral flexion 
was to 10 degrees with pain, right rotation was to 20 
degrees, and left rotation was to 18 degrees with pain.  
Straight leg raising test was negative.  Lower extremity 
strength findings were as follows:  right hip flexion 5- and 
left pain limited from the back; right knee 5 and left 4 with 
low back pain; ankle dorsiflexion and big toe extension 5; 
and, patellar and Achilles reflexes 2.  Babinski sign was 
negative and there was no ankle clonus.  Pinprick sensation 
was decreased left lateral foot.  His gait was independent.  
An MRI was performed to evaluate for a left S1 radiculopathy, 
which showed a mild broad-based bulge at L5-S1 causing mild 
right neural foraminal stenosis.  

During the March 2007 VA examination, the Veteran complained 
of constant, sharp pain in his mid-low back, which traveled 
up his entire back and neck to the top of his head.  He also 
complained of constant numbness and tingling in the bilateral 
arms and forearms and a constant pain, numbness, and tingling 
in the bilateral posterior thighs and anterolateral legs, 
right about equal to the left.  There was occasional pain on 
the top of the feet.  The back hurt to about the same degree 
as the lower limbs.  He had diffuse weakness in his upper and 
lower extremities.  He indicated he was probably stiff.  He 
had control of his bladder and bowel.  The pain varied from 
4-5/10 up to 10/10, and nothing specific worsened his 
symptoms.  The pain level improved slightly when he sat with 
his legs up.  He took Oxycodone, Ibuprofen, and 
Methocarbamol.  He also took Nortriptyline and applied a 
Lidocaine patch to his upper back.  Chiropractic treatments 
increased his pain.  He had not tried acupuncture but he was 
interested in trying it.  He had received physical therapy 
and was following his home exercise program. A TENS unit 
improved his symptoms.  He indicated that the therapists 
tried traction using their hands, and that helped alleviate 
his symptoms.  He also used a cervical pillow but did not 
wear a brace or have access to a pool.  He had been seen at 
an occipital nerve block, cervical and lumbar epidural 
steroid injections, and radiofrequency ablation of the 
cervical and lumbar spine.  Radiofrequency helped the most.  
He had been seen in the VA Pain Clinic, and such treatment 
noted upper and lower extremity weakness.  The impression was 
severe neck and low back pain likely related to muscle 
tightness as to spine disease.  He last had right lumbar 
radiofrequency ablation in October 2006 that helped for 
several months.  He was scheduled for lumbar radiofrequency 
ablation in April 2007.  MRI of the cervical spine revealed 
very minimal degenerative changes of the lower cervical 
spine.  MRI of the lumbar spine revealed mild to moderate 
disc space narrowing at L5-S1 as well as mild right neural 
foraminal stenosis.  

Physical examination of the Veteran revealed much grimacing 
and verbal expressions of pain.  Upper trapezius were without 
tenderness or spasm.  There was tenderness in the mid-
posterior neck and in the interscapular muscles.  The 
interscapular pain was increased with resisted scapular 
retraction and passive protraction.  Spurling's resulted in 
neck pain.  Carotid pulses were palpable.  Neck forward 
flexion was to 10 degrees, extension to 32 degrees, right and 
left lateral flexion to 20 degrees, and right and left 
rotation to 40 degrees.  All range of motion was done with 
pain.  The upper extremities revealed no significant hand 
atrophy.  Tinel's sign was negative at the wrist and elbow.  
On manual muscle testing, there was diffuse weakness.  The 
examiner applied minimal force to easily overcome the 
Veteran's resistance.  Biceps reflexes were 1.  
Brachioradials were 1.  Right triceps were not elicited.  
Left triceps were 1.  There was a negative Hoffman's sign.  
Pinprick sensation decreased in the left upper arm.

On further examination, the iliac crests appeared level.  The 
spine appeared straight in the sagittal plane.  There was an 
old burn scar on the mid low back.  There was tenderness in 
the midline in the low back and in the mid back.  There was 
tenderness in both buttocks.  There was no tenderness over 
the greater trochanters.  Trunk forward flexion was to 50 
degrees, although the Veteran could sit upright in a chair.  
Extension was to 0 degrees, right lateral flexion was to 15 
degrees, left lateral flexion was to 18 degrees, right 
rotation was to 28 degrees, and left rotation was to 25 
degrees.  All range of motion was performed with complaints 
of back pain.  Sitting straight leg raising resulted in low 
back pain.  Regarding manual muscle testing, the Veteran 
offered very little resistance and all movements were easily 
overcome by the examiner applying very minimal force.  The 
Veteran rose on his heels and toes while holding onto a cane.  
Patellar and Achilles reflexes were 2.  Toes were downgoing 
and there was no ankle clonus.  Pinprick sensation was 
decreased in the right anterior thigh and medial leg.  Gait 
was independent with a single-point cane.  

Also of record are VA and private treatment records dated 
through April 2007.  While these records show treatment and 
complaints regarding the Veteran's thoracolumar and cervical 
spine disorders these findings are reflected in the above 
described VA examination reports and contain no additional or 
pertinent information with regard to rating these 
disabilities.

Analysis

	1.  Thoracolumbar Spine

Based on the findings as detailed in pertinent part above, 
the Board finds that the evidence of record prior to April 
11, 2007, does not support a schedular evaluation greater 
than 20 percent for the Veteran's thoracolumbar spine 
disorder.  Prior to April 11, 2007, the Veteran's range of 
motion does not meet the criteria for a 40 percent rating 
under DC 5237, as his forward flexion of the thoracolumbar 
spine is greater than 30 degrees.  As above, during the March 
2005 VA examination the Veteran had 76 degrees of flexion 
initially and then subsequently, 65 degrees of flexion after 
repetitive motion, both with pain.  During the March 2007 VA 
examination the Veteran had 50 degrees of flexion with pain.  
Furthermore, the Veteran's thoracolumbar disorder involves 
the thoracolumar spine and not the cervical spine so the 
criteria for a 30 percent rating do not apply to this 
disability.  

In concluding that a higher evaluation is not warranted based 
on the range of motion findings, the Board has considered 
DeLuca.  However, while the Veteran complained of pain upon 
50 degrees of flexion during the March 2007 VA examination, 
this does not more nearly approximate the requirements for a 
40 percent rating under Diagnostic Code 5237.  Overall, the 
pain complaints, treatment regimen, and reports of flare-ups 
have all been taken into account, but there is simply no 
probative evidence demonstrating that the pain and related 
factors have resulted in the degree of additional limitation 
such as to be equated to a disability picture at the next-
higher 40 percent level.

There is also no evidence of incapacitating episodes relating 
to intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  In fact, during the March 2005 VA examination the 
Veteran specifically denied any incapacitating episodes.  
Thus, a disability rating in excess of 20 percent under 
Diagnostic Code 5243 is not warranted.  Furthermore, there 
are no other alternative diagnostic codes under 38 C.F.R. § 
4.71a that could apply to the Veteran's thoracolumbar spine 
disorder.   
 
The Board does find, however, that the Veteran is entitled to 
a separate compensable rating for the neurological aspects of 
his thoracolumbar spine disorder, i.e., mild broad-based 
bulge at L5-S1 causing mild right neural foraminal stenosis 
noted in the March 2005 and March 2007 VA examination 
reports.  Under 38 C.F.R. § 4.124a, DC 8525, pertaining to 
paralysis of the posterior tibial nerve, mild incomplete 
paralysis warrants a 10 percent disability rating, moderate 
incomplete paralysis also warrants a 20 percent disability 
rating.  A 30 percent disability rating is warranted for 
complete paralysis, specifically paralysis of all muscles of 
sole of foot, frequently with painful paralysis of a 
causalgic nature; toes cannot be flexed; adduction is 
weakened; plantar flexion is impaired.  See 38 C.F.R. § 
4.124a, DC 8525.  

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the lower extremities 
consist primarily of decreased pinprick sensation of the left 
lateral foot, right anterior thigh, and medial leg.  These 
manifestations are compatible with no more than mild 
incomplete paralysis and warrant no more than a 10 percent 
evaluation for each leg.  In view of this, the Board finds 
that a separate evaluation of 10 percent is warranted for 
such symptomatology in each lower extremity, from March 7, 
2005, the date of the VA examination objectively 
demonstrating such neurologic deficit.  There are no further 
objective manifestations of the neurological symptoms that 
would warrant a higher rating for either extremity.  



2.	Cervical spine

Given the evidence of record, the Board finds that a 
disability rating greater than 30 percent is not warranted 
for the Veteran's cervical spine disorder prior to April 11, 
2007.  The Veteran's range of motion does not meet the 
criteria for a 40 percent rating, as there is no evidence of 
unfavorable ankylosis of the entire cervical spine.  As 
above, the Veteran had 20 degrees of flexion of the cervical 
spine in August 2004, 10 degrees of flexion of the cervical 
spine in March 2005, and 10 degrees of flexion in March 2007.  
There is also no evidence of any incapacitating episodes 
relating to intervertebral disc syndrome during the past 12 
months.  During the March 2005 VA examination the Veteran 
specifically denied any incapacitating episodes.  Thus, a 
disability rating greater than 30 percent under either DC 
5237 or 5243 is not warranted.  Furthermore, there are no 
other alternative diagnostic codes under 38 C.F.R. § 4.71a 
that could apply to the Veteran's cervical spine disorder.   

The Board also finds that a disability rating greater than 
30 percent is not warranted for the Veteran's cervical spine 
disorder under DeLuca as the next highest rating contemplates 
unfavorable ankylosis of the entire cervical spine.  While 
the Veteran complained of pain upon 10 degrees of flexion 
during the March 2005 and March 2007 VA examinations this 
does not more nearly approximate the requirements for a 40 
percent rating under DC 5237.

The Board also finds that the Veteran is not entitled to 
separate compensable ratings for neurological aspects of the 
cervical spine as there is no evidence of any neurological 
deficits due to the cervical spine disorder.  As above, the 
March 2005 VA examination report shows that an EMG study was 
negative for left ulnar neuropathy.   

Finally, the Board finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate injuries to the spine, consideration of 
other diagnostic codes for evaluating the disabilities is not 
appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board 
finds that the disability ratings assigned prior to April 11, 
2007 are appropriate and that the degree of impairment 
resulting from the service-connected disorders in this case 
does not more nearly approximate the next higher ratings.  

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the VA 
examinations discussed above show that the Veteran is 
currently unemployed, due in part to his service-connected 
spinal disorders. Thus, 38 C.F.R. § 3.321(b)(1) would apply 
to the Veteran's case. Barringer v. Peake, 22 Vet. App. 242 
(2008).  However, the Board notes that the Veteran has 
already been granted a total disability rating based on 
individual unemployability (TDIU).  The Board also finds that 
the rating criteria considered in this case regarding these 
issues reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations for the service-connected spinal disorders are 
adequate and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The instant case involves increased rating claims.  In such 
cases, the VCAA only requires generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009). 

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of May 3, 2004, the day after 
his discharge from military service, and disability ratings 
were assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
after his discharge from military service, the earliest 
permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial disability rating greater than 20 percent for 
service-connected thoracolumbar spine pain with limitation of 
motion prior to April 11, 2007, is denied.

A separate evaluation of 10 percent for mild neurologic 
manifestations of the right lower extremity associated with 
the service-connected thoracolumbar spine disability is 
granted from March 7, 2005.  

A separate evaluation of 10 percent for mild neurologic 
manifestations of the left lower extremity associated with 
the service-connected thoracolumbar spine disability is 
granted from March 7, 2005.  

An initial disability rating greater than 30 percent for 
service-connected chronic cervical spine pain with limitation 
of motion for the period of time prior to April 11, 2007, is 
denied.


REMAND

During the most recent VA examination dated in July 2008, the 
Veteran complained of severe muscle spasms and pain, and the 
examiner noted that it was not possible to do any range of 
motion testing of the Veteran's spine due to these 
complaints.  As such, another VA examination is necessary so 
that current range of motion findings of the cervical and 
thoracolumbar spine can be ascertained.

Also, the Veteran's chest disorder is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5021.  This 
diagnostic code rates disabilities based on limitation of 
motion, i.e., orthopedic manifestations.  However, it is less 
than ideal to rate a chest disorder based on limitation of 
motion as there is no specific range of motion testing 
performed for the chest muscles.  An August 2004 VA 
examination shows extreme tenderness of the chest wall on 
physical examination with an impression of muscular thoracic 
pain.  As such, the Veteran should be afforded another VA 
examination and the examiner should comment on whether the 
Veteran's chest disorder is best characterized as an 
orthopedic, respiratory, or muscular disorder.  Thereafter, 
the RO should consider whether the Veteran's disability is 
more appropriately rated under 38 C.F.R. § 4.73, DCs 5319 - 
5323 (muscles of the torso and neck).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to identify the 
current level of impairment resulting 
from his service-connected thoracolumbar 
and cervical spine disorders.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  All necessary tests, 
including range of motion testing, should 
be conducted.  If such examination, or 
any part thereof cannot be performed, 
then rate the disability as accurately as 
possible using the evidence of record.

2.  Schedule the Veteran for a VA muscle 
examination to identify the current level 
of impairment resulting from his service-
connected residuals of chest injury.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  All necessary 
tests should be conducted.  The examiner 
should comment on whether the Veteran's 
chest disorder is best characterized as 
an orthopedic, respiratory, or muscular 
disorder.  If respiratory, then a 
specialized examination addressing such 
disability should be ordered.

3.  After completing any additional 
necessary development the AMC/RO should 
readjudicate the appeal.  Specifically, 
the RO should consider whether the 
Veteran's chest disorder is more 
appropriately rated under 38 C.F.R. 
§ 4.73, DCs 5319 - 5323 (muscles of the 
torso and neck).  If the claim is still 
denied the RO must furnish the Veteran 
and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the Veteran an opportunity to 
respond.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


